In a proceeding pursuant to CPLR article 78, inter alia, to compel the Carle Place Hook, Ladder and Hose Co. No. 1, Inc., to restore petitioner to the status of "Veteran Retired Member”, the parties cross-appeal from a judgment of the Supreme Court, Nassau County, entered August 13, 1976, which, inter alia, directed the grievance board of the Carle Place Hook, Ladder and Hose Co. No. 1, Inc., to conduct "a fair hearing on stated charges.” Judgment affirmed, without costs or disbursements. Section 209-1 of the General Municipal Law does not give a fire company the right to remove a member for his failure to comply with the constitution and bylaws of the company, without compliance with the procedural requirements set forth in the statute (see Matter of Schenck v Fire Council of Sea Cliff Fire Dept., 35 Misc 2d 685). Factual questions are presented in this proceeding. The facts before the court on this appeal are not sufficiently complete to permit resolution of the case without a hearing. Petitioner has already been suspended from membership for more than one year. Thus, the hearing before the grievance board should be scheduled immediately. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.